Teche Holding Company Bayou Vista Baton Rouge 1120 Jefferson Terrace Boulevard 206 Arlington Street Wal-Mart Neighborhood Market New Iberia, LA 70560-5780 Morgan City, LA70380-5977 9830 Old Hammond Highway PHONE (337) 560-7151 (985) 395-5244 Baton Rouge, LA70816-8251 FAX (337) 365-7130 (225) 926-7378 Lafayette New Iberia Broadmoor Breaux Bridge 1120 Jefferson Terrace Boulevard 5121 Johnston Street 1410 Rees Street New Iberia, LA70560-5780 Lafayette, LA70503-5157 Breaux Bridge, LA70517-3801 (337) 365-0366 (337) 981-1887 (337) 332-2149 Call Center (800) 897-0315 Lafayette Houma New Iberia Downtown 706 Barrow Street 529 N. Lewis Street 1001 Johnston Street Houma, LA70360-4702 New Iberia, LA70563-2015 Lafayette, LA70501-7809 (985) 868-8766 (337) 367-2516 (337) 232-6463 Houma New Iberia Lafayette 912 Grand Caillou Road 142 W. St. Peter Street 2200 W. Pinhook Road Houma, LA70363-5700 New Iberia, LA70560-3743 Lafayette, LA70508-3232 (985) 857-9990 (337) 364-5528 (337) 232-3419 Thibodaux Franklin Lafayette 921 Canal Boulevard 211 Willow Street Oil Center Thibodaux, LA70301-4505 Franklin, LA70538-6154 124 Heymann Blvd. (985) 446-6707 (337) 828-3212 Lafayette, LA70503- (337) 262-8746 Opelousas Franklin Drive-Thru 428 E. Landry Street 1823 Main Street Baton Rouge Opelousas, LA70570-6126 Franklin, LA70538-3130 3524 S. Sherwood Forest Boulevard (337) 942-5748 (337) 828-4177 Baton Rouge, LA70816-2232 (225) 293-0954 Eunice Morgan City 840 E. Laurel Avenue 1001 7th Street Eunice, LA70535-3608 Morgan City, LA70380-1905 (337) 457-9585 (985) 384-0653 www.teche.com Table of Contents President’s Message Selected Financial Data Business of the Bank - Business of the Company Summary of Quarterly Operating Results Market and Dividend Information Management’s Discussion and Analysis of Financial Condition and Results of Operations Management’s Report Report of Independent Registered Public Accounting Firm Consolidated Balance Sheets Consolidated Statements of Income Consolidated Statements of Stockholders’ Equity Consolidated Statements of Cash Flows Notes to Consolidated Financial Statements Directors and Officers Dear Fellow Shareholders: It is with great pride that I report that Teche Holding Company has had another year of record earnings. Teche has achieved four years of record earnings per share.In the last four years the country has experienced a global financial crisis and a major recession.Our south Louisiana economy was jolted by two hurricanes and the largest accidental marine oil spill in the history of the Gulf. The spill released 4.9 million barrels of crude oil and disrupted oil production for several months.In spite of these challenges, we have demonstrated excellent results.Teche’s SmartGrowth business model and the economy of south Louisiana have proven to be resilient. We have consistently created shareholder value since becoming a public company in 1995.Our total return over the last four years was 44.41%.Teche has a strong dividend history with increases over the last eleven years and dividends in 2012 of $1.455 per share.In addition, Teche has a current share repurchase program.Repurchases have been ongoing since 1995. Record EPS for Four Consecutive Years Our leadership team envisioned our SmartGrowth strategy which we have executed through multiple economic cycles.By knowing our markets, focusing our efforts on funding our loans with low cost core deposits and building a commercial bank on a successful retail bank, we have produced stellar results.Our earnings and franchise value have increased to the benefit of our shareholders. 1 Focus On Growth Smart Growth Results: Loans Record loan production of $220 million was a leading driver in the Bank’s earnings and growth this year. Fueled by a favorable rate environment and growth in our south Louisiana economy, we experienced increased loan demand which helped grow the loan portfolio by 11%.Mortgage growth led the way with conforming mortgages growing by 31% and SmartMortgages, non-traditional mortgages with higher yields, growing 20%.Overall, the loan portfolio is well-diversified and conforming loans account for only 29% of total loans. Commercial lending has steadily grown alongside the Bank’s strong retail base. Currently, commercial loans comprise 32% of its loan portfolio.Commercial loan and deposit growth remain as a strong strategic focus for the Bank further evidenced by our expansion of our commercial team through experienced commercial bankers in key markets. Increased balances on interest earning assets are a key factor in the Bank maintaining a net interest margin of over 4.00% for the last four years and 4.10% in 2012.Net interest income has also grown 20% over the last four years. 2 A discussion of success in the loan portfolio must include the strides that Teche has made in asset quality. During the global financial crisis and economic recession most banks had to adjust their balance sheets and loan portfolios.In 2012, the Bank’s net charge-offs and non-performing assets to assets were very low and improved over the previous year. SmartGrowth Results: Deposits Teche’s ability to consistently increase low cost core deposits is the foundation for its SmartGrowth strategy.Year over year we increased checking balances by 15% with checking account balances accounting for 36% of total deposits at a cost of 12 basis points. Teche has an aggressive retail deposit gathering system.Totally free checking is enhanced by careful branch location, associates sales training and systematic direct mail marketing efforts.The success of this coordinated program is demonstrated in the results over the last decade. Ross Little, Jr. often says, “If someone comes into our Bank, we are going to ask them to open an account and in most cases they will.” 3 In-Market Expansion:Baton Rouge and Lafayette Teche is expanding in the Baton Rouge market with a branch under construction in the heart of the medical corridor of the city.The Bank purchased a bank property from Hancock Bank across from Our Lady of the Lake Regional Medical Center which is the largest private employer in Baton Rouge and growing with an influx of patients, medical students and physicians from the LSU Medical Center in 2013.The hospital is adding a nine story heart tower, a Level 1 trauma center and a 35,000 square foot medical education building which will add 300 high-paying jobs to the community.This area has the highest concentration of hospitals, clinics and medical offices in the Baton Rouge region. Teche recently opened a new branch in the Oil Center of Lafayette. This area is a prime spot for the headquarters of oil extraction firms and those firms servicing the oil and gas industry.Lafayette is benefiting from a return to the Gulf of Mexico of energy drilling in new and continuing operations.The disruption of drilling due to the British Petroleum catastrophic oil spill and clean-up appears to have subsided.Lafayette has traditionally been an excellent market for Teche and the company and customers have a long history of doing business together. Shareholder Value The leadership team and our investors have aligned interests since the Bank officers and directors are significant shareholders.Our insider ownership is approximately 35% at fiscal year-end.We are solidly focused on creating shareholder value and return.Our board has increased dividends for eleven consecutive years while still maintaining solid capital to drive steady growth.Our annualized dividend yield of 3.60% is very competitive with other investment options.Teche’s dividends for 2012 were $1.455 per share with a payout ratio of 41.5%.The total return of a Teche shareholder over the last four years, 2008 through fiscal year 2012 was 44.41%.Other measures of shareholder return were also excellent this year. Return on average assets was 0.88% and the return on average equity was 8.80%.Our ongoing stock repurchase program has been accretive to book value per share. 4 Solid Capital Teche has a solid capital structure that is poised for growth.Key capital ratios have steadily increased over the last four years in spite of challenges in the industry and region.In the last four years the Company’s equity to assets ratio has gone from 8.84% to 9.81%, stockholders’ equity has increased from $68.0 million to $83.5 million and our tangible book value per share has grown from $30.37 to $39.29.These solid capital levels offer a safety net for investors and a foundation for growth. Technology Our industry is technology driven and to continue to service our customers we have instituted state-of-the-art technology to deliver virtual banking, to increase efficiency in our branches and to provide systems to support the Company’s expansion. In virtual banking, we activated mobile banking, remote deposit capture and mobile bill pay options. In our branches, we have developed a system of metrics which allows us to monitor our business and improve efficiency and profitability.The efficiency of our company is enhanced with new systems which have been implemented in the last twenty-four months.A new core system, imaging and integration technology are all now in place to support future growth. Our employees have been excellent adapters and have implemented these new technologically sophisticated systems throughout the Teche network without a disruption in customer services.They deserve recognition for the good results we have experienced. 5 Healthy and Growing Economy Overview South Louisiana’s economy is one of the healthiest in the nation with solid anchors in the oil and gas exploration and service businesses, petrochemicals, agriculture, transportation and warehousing, hospitality and leisure industries and movie production.Louisiana ranks third in movie production behind California and New York. Teche operates in three major MSAs in Louisiana - Houma, Lafayette and Baton Rouge.In the Louisiana Economic Outlook for 2013-2014 all three areas have significant job growth forecasts. Source:Louisiana Economic Outlook 2013-2014 By Loren C. Scott, Ph.D. and James A. Richardson, Ph.D. 6 Driving Factors Oil exploration in the Gulf has heated up to pre-oil spill levels with more permits being approved for additional drilling.This area is the staging spot for exploration companies and the service businesses that support those companies.Port Fourchon, a major deep water port, is home to shipbuilders, suppliers, and fabricators. The capital of Louisiana is located in Baton Rouge with all of the headquarters of state agencies in the area. In addition, the state’s flagship university and other state institutions of higher learning are mainstays of the region.The region is diversified with a major petrochemical industry which is currently benefiting from the low price of natural gas.Expansion of this industry with new facilities is a $4.1 billion driver in the nine parish area.Medical services are also a major economic factor with the city serving as regional hub for basic and specialized services.Blue Cross is headquartered in the city, as well as, Amedisys, Inc., the largest publicly traded home health nursing company in the country.The area also is a transportation hub and has three gaming casinos.L’Auberge Casino just opened September 1, 2012 and is the largest of the three casinos and employs 1,000 people in the casino and the 200 room hotel complex. This MSA is also growing as a result of the oil and gas exploration in the Gulf of Mexico.Lafayette is a well-established hub of the service businesses that support the energy industry.With the uptick in drilling permits and the high cost of oil, the area is seeing a resurgence in employment.In the first seven months of 2012, employment was up 14,000 jobs, a huge 9.6% growth rate.According to Dr. Loren Scott, “in the last three decades, this MSA has never produced those kinds of numbers.”Lafayette is also home to the Schumacher Group, a firm that supplies ER doctors, as well as, other physicians to hospitals in twenty-three states.Acadian Ambulance and the Stuller Settings Company, which makes jewelry settings, each employ over 1,000 people and are steady anchors in the Lafayette economy.The University of Louisiana at Lafayette and two major hospitals also contribute to the vibrancy of this area. 7 Personal Note I am proud to be the Chairman and CEO of Teche Holding Company and report our exceptional results in 2012.We are indeed fortunate to have a vibrant economy in south Louisiana but the real story of our success is the leadership of our team and the very consistent and dedicated execution of our strategy on a day to day basis by our employees.They “ask for the business,” help our customers without hesitation, adapt to the changing technology of our industry and move us forward by showing up with passion and enthusiasm each day. Because of the people of Teche, I believe we should be able to continue building a successful and profitable company, that generates opportunities for our employees, solid returns for our shareholders and exceptional service for our customers. Patrick Little Chairman/Chief Executive Officer 8 SELECTED FINANCIAL DATA (Dollars in thousands, except per share data) At or for the Year Ended September 30, Assets $ Loans Receivable, Net Securities-Available for Sale Securities-Held to Maturity Cash and Cash Equivalents Deposits FHLB Advances Stockholders’ Equity SUMMARY OF OPERATIONS Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-Interest Income Non-Interest Expense Income Before Income Taxes Income Tax Expense Net Income $ Basic Income per Common Share $ Diluted Income per Common Share $ Ratio of Equity to Assets % Book Value/Common Share $ Return on Average Assets % Return on Average Equity % Net Interest Margin % Non-Interest Expense/Average Assets % Non-Interest Income/Average Assets % Non-Performing Loans/Loans (1) % Allowance for Loan Losses/Total Loans % Dividend Payout Ratio % (1)Total loans net of allowance for loan losses 9 Business of the Bank Teche Federal Bank (the "Bank") attracts savings deposits from the general public and uses such deposits to originate primarily residential mortgage loans, commercial mortgage loans and consumer loans.Additionally, the Bank invests in mortgage-backed and investment securities. (See “Management Strategy” on page 10). The Bank serves the local banking needs of its primary market area, which presently includes nineteen offices in the Louisiana Parishes of St. Mary, Iberia, Lafayette, St. Landry, St. Martin, Terrebonne, Lafourche and East Baton Rouge.The FDIC insures deposits at the Bank up to the maximum legal amount. Business of the Company Teche Holding Company (the "Company") is a Louisiana corporation organized in December 1994 at the direction of the Board of Directors of the Bank to acquire all of the capital stock that the Bank issued upon its conversion from the mutual to stock form of organization. Summary of Quarterly Operating Results First Second Third Fourth First Second Third Fourth (Amounts in thousands, except per share data) Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Income before Income Taxes Net Income Basic Income per Common Share Diluted Income per Common Share 10 Market and Dividend Information Teche Holding Company's common stock trades on theNYSE MKT under the symbol "TSH.”The following sets forth the high and low closing prices, period end closing price and cash dividends declared for the common stock for the last two fiscal years. Quarter ended Closing Price Period End Close Cash Dividend Declared Date Declared High Low December 31, 2010 $ November 23, 2010 March 31, 2011 $ February 24, 2011 June 30, 2011 $ May 25, 2011 September 30, 2011 $ August 24, 2011 December 31, 2011 $ November 30, 2011 March 31, 2012 $ February 23, 2012 June 30, 2012 $ May 24, 2012 September 30, 2012 $ August 22, 2012 According to the records of the Company's transfer agent, there were 412 stockholders of record at November 30, 2012.This number does not include any persons or entities that hold their stock in nominee or "street" name through various brokerage firms. As a bank holding company, the Company is subject to regulatory limitations on its ability to pay dividends.Under guidelines of the Board of Governors of the Federal Reserve System (the “Federal Reserve Board”),the Company is expected to serve as a “source of strength” for the Bank.Consistent with this policy, the Federal Reserve Board has stated that a bank holding company generally should not maintain a rate of cash dividends unless its net income available to common shareholders has been sufficient to fund such dividends, and the prospective rate of earnings retention is consistent with the bank holding company’s capital needs, asset quality and overall financial condition.In addition the Company's ability to pay dividends is substantially dependent upon the dividends it receives from the Bank.Under current regulations, the Bank is not permitted to pay dividends if its regulatory capital would thereby be reduced below (1) the amount then required for the liquidation account established in connection with the Bank's conversion from mutual to stock form, or (2) the regulatory capital requirements imposed by the Office of Financial Institutions ("OFI") and Federal Deposit Insurance Corporation (“FDIC”).Capital distributions are also subject to certain limitations based on the Bank's net income.See Note 17 of Notes to Consolidated Financial Statements.The Bank's total capital at September 30, 2012 exceeded the amount required for its liquidation account and exceeded all regulatory capital requirements. 11 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS General The Private Securities Litigation Reform act of 1995 contains safe harbor provisions regarding forward-looking statements.When used in this discussion, the words “believe”, “anticipates”, “contemplates”, “expects”, and similar expressions are intended to identify forward-looking statements.Such statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected.Those risks and uncertainties include changes in interest rates, risk associated with the effect of opening new branches, the ability to control costs and expenses, and general economic conditions.The Company undertakes no obligation to publicly release the results of any revisions to those forward-looking statements that may be made to reflect events or circumstances after the date hereof or to reflect the occurrences of unanticipated events. The Company's consolidated results of operations are primarily dependent on the Bank's net interest income, or the difference between the interest income earned on its loan, mortgage-backed securities and investment securities portfolios, and the interest expense paid on its savings deposits and other borrowings.Net interest income is affected not only by the difference between the yields earned on interest-earning assets and the costs incurred on interest-bearing liabilities, but also by the relative amounts of such interest-earning assets and interest-bearing liabilities. Other components of net income include: provisions for losses on loans and other assets, non-interest income (primarily, service charges on deposit accounts and other fees), and non-interest expenses (primarily, compensation and employee benefits, office occupancy expense, marketing expense and expenses associated with foreclosed real estate) and income taxes. Earnings of the Company also are significantly affected by economic and competitive conditions, particularly changes in interest rates, government policies and regulations of regulatory authorities. References to the "Company" herein, unless the context requires otherwise, refer to the Company and the Bank on a consolidated basis. Overview The Company’s net income remained relatively stable at $7.3 million for fiscal 2012 as compared to $7.2 million for fiscal 2011 and $7.1 million for fiscal 2010.Net income for fiscal 2012 compared to fiscal 2011 was higher due to an increase in net interest income of $864,000 along with a decrease in the loan loss provision of $2.0 million, offset somewhat by $2.6 million increase in non-interest expenses, primarily in compensation and employee benefits.The Company’s assets in fiscal 2012 increased $58.8 million to $852.0 million primarily due to an increase in the mortgage loan portfolio. Management Strategy Management's strategy has been to maximize earnings and profitability through steady growth while maintaining asset quality.The Bank's lending strategy has historically focused on the origination of traditional one- to four-family mortgage loans with the primary emphasis on single-family residences in the Bank's primary market area. Additionally, management emphasizes a “SmartGrowth” strategy that focuses on the origination of consumer loans (primarily home equity and mobile home loans), SmartMortgage loans, commercial loans and commercial real estate loans for retention in the Company’s loan portfolio.Smart mortgage loans are residential real estate loans that are underwritten to established Bank criteria, but may or may not conform to secondary market requirements. Smart mortgage loans comprised $111 million, or 16.5%, of the total loan portfolio. Consumer loans, commercial loans and commercial real estate loans generally have shorter terms to maturity and higher yields than residential real estate loans.While SmartMortgage loans, consumer loans, commercial loans, and commercial real estate loans have greater credit risk than conforming residential real estate loans, the Company believes its SmartGrowth strategy will have a favorable impact on the Company’s net interest margin, as well as assist in interest rate risk management.SmartGrowth also emphasizes growth in core deposits (primarily transaction accounts), which include demand deposits, NOW accounts, money market deposit accounts and savings accounts. Asset and Liability Management Interest Rate Sensitivity Analysis. Net interest income, the primary component of the Bank's net income, is derived from the difference between the interest income on interest-earning assets and the interest expense of interest-bearing liabilities.The Bank has sought to manage its exposure to changes in interest rates by monitoring the effective maturities or re-pricing characteristics of its interest-earning assets and interest-bearing liabilities.The matching of the Bank's assets and liabilities may be analyzed by examining the extent to which its assets and liabilities are interest rate sensitive and by monitoring the expected effects of interest rate changes on its net interest income and economic value of equity. 12 The ability to maximize net interest income is largely dependent upon achieving a positive interest rate spread that can be sustained during fluctuations in prevailing interest rates.The Bank is exposed to interest rate risk as a result of the difference in the maturity of interest-bearing liabilities and interest-earning assets and the volatility of interest rates.Because most deposit accounts react more quickly to market interest rate movements than do traditional mortgage loans due to their shorter terms to maturity, increases in interest rates may have an adverse effect on the Bank's earnings.Conversely, this same mismatch will generally benefit the Bank's earnings during periods of declining or stable interest rates. The Bank attempts to manage its interest rate exposure by shortening the maturities of its interest-earning assets by emphasizing adjustable rate mortgages ("ARMs"), periodically selling loans from the portfolio of long term fixed rate mortgages, originating shorter term loans such as residential construction, consumer, home equity and commercial loans and the investment of excess liquidity in purchased loans, adjustable rate mortgage-backed securities and other securities with relatively short terms to maturity.Furthermore, the Bank works to manage the interest rates it pays on deposits while maintaining a stable deposit base and providing quality services to its customers.In recent years, the Bank has used borrowings while continuing to rely primarily upon deposits as its source of funds.At September 30, 2012, the weighted average term to re-pricing of the Bank’s ARM loan and ARM mortgage-backed securities portfolio was approximately 30 months. In contrast, at September 30, 2012, $53.4 million of the Bank's certificate of deposit accounts and $474.2 million of the Bank's regular deposit accounts (e.g. demand, NOW, money market, savings), out of $617.7 million of total deposits, were scheduled to mature or re-price within one year or sooner. Management believes that it has adequate capital to accept a certain degree of interest rate risk. At September 30, 2012 theBank was slightly asset sensitive which indicates that an increase in market interest rates would not have a material impact onearnings and market value. Rate/Volume Analysis. The table below sets forth certain information regarding changes in interest income and interest expense of the Bank for the periods indicated.For each category of interest-earning assets and interest-bearing liabilities, information is provided on changes attributable to (i) changes in volume (changes in average volume multiplied by old rate); (ii) changes in rates (changes in rate multiplied by old average volume); and (iii) the net change.The changes attributable to the combined impact of volume and rate have been allocated proportionately to the changes due to volume and the changes due to rate. September 30 September 30 2012 vs. 2011 2011 vs. 2010 Increase (Decrease) Due to Increase (Decrease) Due to Volume Rate Net Volume Rate Net (Dollars in Thousands) Interest-Earning Assets: Securities (1) $ $ ) $ ) $ ) $ $ ) Loans Receivable, Net ) Other Interest-Earning Assets (2) ) 28 ) ) Total Interest-Earning Assets ) Interest-Bearing Liabilities Deposits 18 ) ) 60 ) ) FHLB Advances ) Total Interest-Bearing Liabilities ) Net Change in Net Interest Income $ $ ) $ $ ) $ $ (1)Includes investment securities and FHLB stock. (2)Includes certificates of deposit and other interest-bearing accounts. 13 Average Balance Sheet. The following table sets forth certain information relating to the Company's average balance sheet and reflects the average yield on assets and average cost of liabilities for the periods indicated.Such yields and costs are derived by dividing income or expenses by the average balance of assets or liabilities, respectively, for the periods presented.Average balances are derived from daily average balances. Year Ended September 30, Average Average Average Average Average Average Balance Interest Yield/Cost Balance Interest Yield/Cost Balance Interest Yield/Cost (Dollars in Thousands) Assets Interest-Earning Assets Securities (1) $ $ % $ $ % $ $ % Loans Receivable (2) (3) % % % Other Interest-Earning Assets (4) % % % Total Interest-Earning Assets $ % $ % $ % Non-Interest Earning Assets Total Assets $ $ $ Liabilities and Stockholders’Equity Interest-Bearing Liabilities NOW Accounts $ % $ $ % $ $ % Statement & Regular Savings Accounts % % % Money Funds Accounts % % % Certificates of Deposit % % % Total Deposits % % % FHLB Advances % % % Total Interest-Bearing Liabilities $ % $ % $ % Non-Interest-Bearing Liabilities Total Liabilities Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ $ Net Interest Income/Interest Rate Spread (5) $ % $ % $ % Net Interest Margin (6) % % % Interest-Earning Assets/ Interest-Bearing Liabilities % % % (1)Includes securities and Federal Home Loan Bank (FHLB) stock. (2)Amount is net of deferred loan fees, loan discounts and premiums and loans-in-process and includes non-accruing loans. (3)Interest income includes loan fees of approximately $627,000 in 2012, $611,000 in 2011 and $555,000 in 2010. (4)Amount includes certificates of deposit and other interest-bearing deposits. (5)Interest rate spread represents the difference between the yield on average interest-earning assets and the cost of average interest-bearing liabilities. (6)Net interest margin represents net interest income divided by average interest-earning assets 14 Changes in Financial Condition from September 30, 2011 to September 30, 2012 General.Total assets increased $58.8 million, or 7.4% to $852.0 million at September 30, 2012 from $793.2 million at September 30, 2011, due primarily to growth in one to four family conforming mortgage loans. Cash and Cash Equivalents.Cash and cash equivalents increased $8.1 million from $29.2 million at September 30, 2011 to $37.3 million at September 30, 2012.The increase resulted primarily to increases in overnight cash. Securities Available-for-Sale and Held to Maturity.Securities available-for-sale decreased $5.1 million from $25.1 million at September 30, 2011 to $20.0 million at September 30, 2012 due primarily to repayments on existing securities.Securities held-to-maturity decreased $13.8 million from $80.6 million to $66.8 million due primarily to the sale of private label mortgage backed securities, maturity of certificates of deposits at other institutions and repayments on existing securities. For additional information regarding the Company’s securities portfolio see Note 3 of the Notes to Consolidated Financial Statements. Loans Receivable, Net.The Bank’s net loans receivable increased $65.5 million or 10.9% to $665.8 million from $600.3 million at September 30, 2011 due primarily to increases in one-four family conforming mortgage loans.(See Note 4 of the Notes to Consolidated Financial Statements for a comparative breakdown of the Bank’s loan portfolio.) Premises and Equipment, Net.Premises and equipment increased $3.1 million or 11.7% due to additional investments in branch premises. Deposits.The Bank’s deposits increased $19.1 million or 3.2% to $617.7 million at September 30, 2012, from $598.6 million at September 30, 2011.SmartGrowth deposits which consist of non-interest bearing checking, interest-bearing checking, savings accounts, and money market accounts increased $37.7 million during the fiscal year from $436.5 million to $474.2 million.Time deposits decreased $18.6 million from $162.1 million to $143.5 million.See Note 7 of the Notes to Consolidated Financial Statements for a comparative breakdown of the Bank’s deposit portfolio. Advances from FHLB.Advances from the Federal Home Loan Bank of Dallas increased $34.6 million, or 32.0% to $142.8 million from $108.2 million at September 30, 2011.The increase was due to new advances used to fund loan growth offset by principal payments on existing advances. Stockholders’ Equity.Stockholders’ equity increased $3.5 million, or 4.4% from $80.0 million at September 30, 2011, to $83.5 million at September 30, 2012.The increase was primarily due to net income less $3.0 million in cash dividends and the $2.7 million purchase of treasury stock. Comparison of Operating Results for the Years Ended September 30, 2012, 2011 and 2010 Analysis of Net Income General.The Company had net income of $7.3 million, $7.2 million and $7.1 million for the fiscal years ended September 30, 2012, 2011 and 2010, respectively.Fiscal 2012 net income remained relatively the same as fiscal 2011 and 2010. Operating Revenue.Operating revenue consisting of net interest income (before provision for loan losses, gain (impairment) on securities and sale of loans) plus non-interest income, amounted to $46.8 million, $46.0 million and $45.8 million for the fiscal years ended September 30, 2012, 2011 and 2010, respectively.The $0.8 million increase during fiscal 2012 was primarily due to a reduction in interest expense offset by a decrease in interest income and lower deposit fees.The $0.2 million increase during fiscal 2011 was primarily due to a reduction in interest expense offset by a decrease in interest income and lower deposit fees. Interest Income.Interest income amounted to $39.1 million, $39.4 million and $41.3 million for the fiscal years ended September 30, 2012, 2011 and 2010, respectively. The $0.3 million decrease during fiscal 2012 was primarily due to lower rates on earning assets offset by an increased volume of earning assets.The $1.9 million decrease during fiscal 2011 was primarily due to lower rates on earning assets offset somewhat by an increased volume of earning assets. The average balance of loans increased during fiscal 2012 by $52.9 million, or 9.0% while decreasing in fiscal 2011 by $8.8 million, or 1.5%.With sustained low interest rates, the Bank retained more one-four family residential loan production in the loan portfolio during the year ended September 30, 2012 to increase earnings assets. Subsequent to September 30, 2012, the Bank sold approximately $46 million of their one-four family loan portfolio and recognized a $2 million gain. Interest Expense.Interest expense totaled $8.1 million, $9.2 million and $11.7 million for the fiscal years ended September 30, 2012, 2011 and 2010, respectively. The $1.1 million decrease from fiscal 2011 to fiscal 2012 was primarily due to lower interest rates and changing deposit mix offset by increases in interest-bearing deposits.The $2.5 million decrease from fiscal 2010 to fiscal 2011 was primarily due to lower interest rates offset by increases in interest-bearing deposits. 15 Net Interest Income.Net interest income increased $0.9 million to $31.1 million during the year ended September 30, 2012 primarily due to lower rates on deposits and a higher volume of loans offset by lower rates on earning assets.Net interest income increased $0.6 million to $30.2 million during the year ended September 30, 2011 as compared to the fiscal year ended September 30, 2010 primarily due to lower rates on deposits offset by lower rates on earning assets. Provision for Loan Losses. The Bank provided $1.9 million, $3.9 million and $3.9 million to the allowance for loan losses for the years ended September 30, 2012, 2011 and 2010 respectively.The provision expense decreased $2.0 million to $1.9 million during the year ended September 2012 as compared to fiscal year ended September 30, 2011 was primarily due to lower non-performing loans along with improved net charge-offs and credit metrics.The provision in fiscal 2011 was at the same level as fiscal 2010. Management periodically estimates the likely level of losses to determine whether the allowance for loan losses is adequate to absorb probable losses inherent in the existing portfolio.Based on these estimates, an amount is charged or credited to the provision for loan losses and credited or charged to the allowance for loan losses in order to adjust the allowance to a level determined to adequately absorb probable inherent losses. While the Bank maintains its allowance for losses at a level that it considers to be adequate to provide for existing losses, there can be no assurance that further additions will not be made to the loss allowances and that such losses will not exceed the estimated amounts.See Note 4 of the Notes to the Consolidated Financial Statements. Non-Interest Income.Non-interest income during the years ended September 30, 2012, 2011 and 2010 amounted to $15.5 million, $15.5 million and $16.0 million, respectively.Non-interest income in fiscal 2012 decreased slightly from fiscal 2011 due to lower deposit fee income.Non-interest income in fiscal 2011 decreased slightly from fiscal 2010 due to lower deposit fee income.Non-interest income in the fiscal year ended September 30, 2012, 2011, and 2010 included gain on the sale of securities in the amount of $167,000, $96,000 and $90,000, respectively. The $167,000 recorded in fiscal 2012 resulted from gains from the sale of equity securities. The $96,000 gain recorded in 2011 resulted from gains from the sale of equity securities. See Note 3 of the Notes to Consolidated Financial Statements. Non-Interest Expense.Non-interest expense totaled $33.7 million, $31.1 million and $31.2 million during the years ended September 30, 2012, 2011 and 2010, respectively.The increase in fiscal year 2012 was primarily due to increases in compensation, marketing, data processing and expenses related to adjustments in values of foreclosed assets. Compensation cost in fiscal year 2012 increased from 16.7 million to 18.4 million, mainly due to additional employees and increased incentive payments on both loan originations and deposit acquisitions. The Bank is subject to the Louisiana Shares Tax, which amounted to an expense of $568,000, $577,000 and $513,000 in the fiscal years ended September 30, 2012, 2011 and 2010, respectively. Income Tax Expense.For the years ended September 30, 2012, 2011 and 2010, the Company incurred income tax expense of $3.7 million, $3.5 million and $3.4 million, respectively.There was a slight increase in 2012 primarily due to an increase in taxable income.There was a slight increase in 2011 primarily due to an increase in taxable income. The Company’s effective income tax rates have remained relatively constant at 33.41%, 32.46%, and 33.52% for the years ended September 30, 2012, 2011, and 2010, respectively. See Note 10 of the Notes to Consolidated Financial Statements for further explanation. Liquidity and Capital Resources The Bank's average liquidity ratio is based on deposits and was approximately 12% during September 2012.The liquidity ratio is calculated by dividing cash and cash equivalents plus securities less securities pledged by total assets.The Bank manages its average liquidity ratio to meet its funding needs, including:deposit outflows; disbursement of payments collected from borrowers for taxes and insurance; repayment of Federal Home Loan Bank advances and other borrowings; and loan principal disbursements.The Bank also monitors its liquidity position in accordance with its asset/liability management objectives. In addition to funds provided from operations, the Bank's primary sources of funds are:savings deposits, principal repayments on loans and mortgage-backed securities, and matured or called investment securities.The Bank also borrows funds from the Federal Home Loan Bank of Dallas (the “FHLB”). Scheduled loan repayments and maturing investment securities are a relatively predictable source of funds.However, savings deposit flows and prepayments on loans and mortgage-backed securities are significantly influenced by changes in market interest rates, economic conditions and competition.The Bank strives to manage the pricing of its deposits to maintain a balanced stream of cash flows commensurate with its loan commitments and other predictable funding needs. The Bank usually maintains a portion of its cash on hand in interest-bearing demand deposits with the FHLB and other correspondent banks to meet immediate loan commitment and savings withdrawal funding requirements.When applicable, cash in excess of immediate funding needs is invested into longer-term investment and mortgage-backed securities, some of which may also 16 qualify as liquid investments under current Office of Financial Institutions ("OFI") and Federal Deposit Insurance Corporation (“FDIC”) regulations. Funds available under existing credit facilities from the FHLB totaled $151.7 million.The Bank has total FHLB borrowings of $142.8 million, or 16.8% of the Bank’s assets at September 30, 2012.Approximately $53.2 million is due in the year ending September 30, 2013. Subsequent to September 30, 2012, the Bank increased its liquidity position with the sale of $46 million of performing mortgage loans. The management of interest rate risk and other factors, aside from liquidity contributions, motivated the transaction. Management believes the Bank has sufficient resources available to meet its foreseeable funding requirements.At September 30, 2012, the Bank had outstanding loan commitments of $58.6 million, and certificates of deposit scheduled to mature within one year of $53.4 million, much of which management expects, based on past experience, will remain with the Bank upon maturity. Regulations of the OFI and FDIC require the Bank to meet or exceed three separate standards of capital adequacy.To be considered well capitalized, these regulations require financial institutions to have Tier 1 capital equal to at least 5% of total average assets; Tier 1 capital equal to 6% of risk-weighted assets; and total risk-based capital equal to 10% of total risk-weighted assets.The Company is also subject to minimum capital requirements prescribed by the Federal Reserve Board.At September 30, 2012, the Company and the Bank exceeded all regulatory capital requirements.See Note 17 of the Notes to Consolidated Financial Statements. Economic Value of Equity Analysis - Interest Rate Risk The Bank is subject to interest rate risk to the degree that its interest-bearing liabilities, primarily deposits with short- and medium-term maturities, mature or re-price at different rates than our interest-earning assets. Although having liabilities that mature or re-price less frequently on average than assets will be beneficial in times of rising interest rates, such an asset/liability structure will result in lower net income during periods of declining interest rates, unless offset by other factors. The Bank believes it is critical to manage the relationship between interest rates and the effect on its economic value of equity (“EVE”). EVE is defined as the present value of expected cash flows from existing assets less the present value of expected cash flows from existing liabilities plus the present value of net expected cash inflows from existing off-balance sheet contracts. The Bank manages assets and liabilities within the context of the marketplace, regulatory limitations and within its limits on the amount of change in EVE which is acceptable given certain interest rate changes. The Bank uses a third party model that provides an interest rate sensitivity report of EVE.The third party simulation model uses a discounted cash flow analysis and an option-based pricing approach to measure the interest rate sensitivity of EVE. The Bank’s third party model estimates the economic value of each type of asset, liability, and off-balance sheet contract under the assumption that the Treasury yield curve shifts are instantaneous and parallel up and down 100 to 300 basis points in 100 basis point increments. The Bank’s third party model utilizes an option-based pricing approach to estimate the sensitivity of mortgage loans. The most significant embedded option in these types of assets is the prepayment option of the borrowers. The third party model uses various price indications and prepayment assumptions to estimate sensitivity of mortgage loans. In the Bank’s third party model, the value of deposit accounts appears on the liability side of the EVE analysis. In estimating the value of certificates of deposit accounts (“CD”), the liability portion of the CD is represented by the implied value when comparing the difference between the CD face rate and available wholesale CD rates. Other deposit accounts such as NOW accounts, money market demand accounts, passbook accounts, and non-interest-bearing accounts also are included on the asset and liability side of the EVE calculation in the third party model. These accounts are valued based on current pricing compared to current market rates by product on the liability side. The EVE sensitivity of borrowed funds is estimated by the Bank’s internal model based on a discounted cash flow approach. The Bank uses, as a critical point, a change of plus or minus 200 basis points in order to set its “normal” institutional results and peer comparisons. A resulting change in EVE of more than 2% of the estimated market value of its assets will require the institution to deduct from its capital 50% of that excess change. The rules provide that the Bank will calculate the interest rate risk component quarterly for each institution. The greater the change, positive or negative, in EVE, the more interest rate risk is assumed to exist with the institution. The following table lists the Bank’s latest percentage change in EVE assuming an immediate change of plus or minus 100, 200, and 300 basis points from the level of interest rates at September 30, 2012. 17 Economic Value of Equity EVE as % of PV of Assets Change in Rates(1) $ Amount $ Change(2) %Change(3) EVE Ratio(4) Change(5) (Dollars in Thousands) +300 bp $ % % bp +200 bp % % bp +100 bp % % bp 0 bp % bp -100 bp -20,204 -21.6 % % -256 bp The -200bp and -300bp scenarios are not shown due to low interest rate environment. Represents the excess (deficiency) of the estimated EVE assuming the indicated change in interest rates minus the estimated EVE assuming no change in interest rates. Calculated as the amount of change in the estimated EVE divided by the estimated EVE assuming no change in interest rates. Calculated as the estimated EVE divided by average total assets. Calculated as the excess (deficiency) of the EVE ratio assuming the indicated change in interest rates over the estimated EVE ratio assuming no change in interest rates. September 30, September 30, *** RISK MEASURES: +*** Pre-Shock EVE Ratio: EVE as % of PV of Assets % % Exposure Measure: Post-Shock EVE Ratio % % Sensitivity Measure: Increase in EVE Ratio bp 50 bp *** CALCULATION OF CAPITAL COMPONENT *** Change in EVE as % of PV of Assets % -0.05 % As the table shows, increases in interest rates would result in net increases in the Bank’s EVE. The Bank’s EVE decreases by 0.39% if interest rates increase by 200 basis points. Certain shortcomings are inherent in the methodology used in the above table. Modeling changes in EVE requires the making of certain assumptions that may tend to oversimplify the manner in which actual yields and costs respond to changes in market interest rates. First, the models assume that the composition of the Bank’s interest sensitive assets and liabilities existing at the beginning of a period remains constant over the period being measured. Second, the models assume that a particular change in interest rates is reflected uniformly across the yield curve regardless of the duration to maturity or re-pricing of specific assets and liabilities. Accordingly, although the EVE measurements do provide an indication of the Bank’s interest rate risk exposure at a particular point in time, such measurements are not intended to provide a precise forecast of the effect of changes in market interest rates on the Bank’s net interest income. In times of increasing interest rates, the value of fixed-rate assets could decrease in value and the lag in re-pricing of interest rate sensitive assets could be expected to have a negative effect on the Bank. Contractual Obligations The Company has various contractual obligations related to borrowings, deposits and operating lease payments.These obligations are outlined in Notes 6, 7 and 8 of the Notes to Consolidated Financial Statements of the Company. Critical Accounting Policies Certain critical accounting policies affect the more significant judgments and estimates used in the preparation of the consolidated financial statements.The Company’s most critical accounting policies are as follows: Allowance for Loan Losses - The allowance for loan losses is a valuation allowance available for losses incurred on loans.Any losses are charged to the allowance for loan losses when the loss actually occurs or when a determination is made that a loss is probable to occur.Recoveries are credited to the allowance at the time of recovery. Management estimates the likely level of losses to determine whether the allowance for loan losses is adequate to absorb losses inherent in the existing portfolio.Based on the estimates, an amount is charged to or recovered from the provision for loan losses and credited or debited to the allowance for loan losses in order to adjust the allowance to a level determined to be adequate to absorb such losses. 18 Management’s judgment as to the level of losses on existing loans involves the consideration of current and anticipated economic conditions and their potential effects on specific borrowers; an evaluation of the existing relationships among loans, known and inherent risks in the loan portfolio, and the present level of the allowance; results of examination of the loan portfolio by regulatory agencies; and management’s internal review of the loan portfolio.In determining the collectability of certain loans, management also considers the fair value of any underlying collateral. It should be understood that estimates of loan losses involve an exercise of judgment. While it is possible that in particular periods the Company may sustain losses, which are substantial relative to the allowance for loan losses, it is the judgment of management that the allowance for loan losses reflected in the consolidated balance sheets is adequate to absorb probable losses inherent in the existing loan portfolio. Goodwill – Goodwill does not require amortization but is subject to at least an annual assessment for impairment unless interim events or circumstances make it more likely than not that an impairment loss has occurred.Impairment is defined as that amount by which the implied fair value of the goodwill is less than the goodwill’s carrying value.Impairment losses would be charged to operating expense.Goodwill is not deductible for income tax purposes.The Company’s market value based upon the last trade on the last working day of the fiscal quarter was $40.50 or $0.59 below book value.The turmoil in the financial markets and stock markets in general continues to have a negative impact on the Company’s stock price which does not reflect the fundamental performance of the Company.For the fiscal year ended September 30, 2012, the Company recorded record earnings of $7.2 million.Management reviews various bank peer data to aid in management’s analysis of goodwill for possible impairment.Management’s judgment is that goodwill is not impaired and no adjustment is necessary. Impact of Off-Balance Sheet Instruments The Company has certain off-balance-sheet instruments in the form of contractual commitments to extend credit to customers.These legally binding commitments have set expiration dates and are at predetermined interest rates.The underwriting criteria for these commitments are the same as for loans in our loan portfolio.Collateral is also obtained, if necessary, based on the credit evaluation of each borrower.Although many of the commitments will expire unused, management believes that we have the necessary resources to fund these commitments.See Note 15 of the Notes to Consolidated Financial Statements. 19 MANAGEMENT’S REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING Management is responsible for establishing and maintaining adequate internal control over financial reporting, as such term is defined in Exchange Act Rule 13a- 15(f). The Company’s internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the Company are being made only in accordance with authorization of management and directors of the Company; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the financial statements. Internal control over financial reporting is designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements prepared for external purposes in accordance with generally accepted accounting principles. Because of inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies and procedures may deteriorate. Under supervision and with the participation of management, including our principal executive officer and principal financial officer, we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework inInternal Control- Integrated Frameworkissued by the Committee of Sponsoring Organizations of the Treadway Commission. Based on our evaluation under the framework inInternal Control- Integrated Framework,management concluded that our internal control over financial reporting was effective as of September 30, 2012. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s registered public accounting firm pursuant to rules of the Securities and Exchange Commission that permit the Company to provide only management’s report in this annual report. Patrick Little President and Chief Executive Officer J. L. Chauvin Senior Vice President and Chief Financial Officer 20 Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Teche Holding Company New Iberia, Louisiana We have audited the accompanying consolidated balance sheets of Teche Holding Company and subsidiary (hereinafter referred to as the “Company”) as of September 30, 2012 and 2011, and the related consolidated statements of income, comprehensive income, stockholders’ equity and cash flows for each of the years in the three-year period ended September 30, 2012.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Teche Holding Company and subsidiary as of September 30, 2012 and 2011, and the results of their operations and their cash flows for each of the years in the three-year period ended September 30, 2012, in conformity with accounting principles generally accepted in the United States of America. Atlanta, Georgia December 26, 2012 21 TECHE HOLDING COMPANY AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS September 30, 2012 and 2011 (Amounts in thousands) except share and per share data ASSETS Cash and due from banks $ $ Interest-bearing deposits Securities available-for-sale-at estimated fair value (amortized cost of $18,584 in 2012 and $23,855 in 2011) Securities held-to-maturity – at amortized cost (estimated fairvalue of $68,390 in 2012 and $82,859 in 2011) Loans receivable – net of allowance for loans losses of $8,559 in 2012 and $8,331 in 2011 Accrued interest receivable Investment in Federal Home Loan Bank stock, at cost Real estate owned, net Prepaid expenses and other assets Goodwill Life insurance contracts Premises and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ $ Advances from Federal Home Loan Bank Advance payments by borrowers for taxes and insurance Accrued interest payable Accounts payable and other liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS’ EQUITY: Preferred stock, 5,000,000 shares authorized, none issued - - Common stock , $.01 par value, 10,000,000 shares authorized;4,734,035 and 4,688,697shares issued, 2,033,336 and 2,062,040 outstanding 47 47 Additional paid-in capital Retained earnings Unearned compensation - ) Treasury stock 2,700,699 and 2,626,657 shares – at cost ) ) Accumulated other comprehensive loss on held-to-maturity securities - ) Accumulated other comprehensive income on available for sale securities TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ 22 TECHE HOLDING COMPANY AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Years Ended September 30, 2012, 2011 and 2010 (Amounts in thousands, except per share amounts) INTEREST INCOME: Interest and fees on loans $ $ $ Interest and dividends on securities Other interest income TOTAL INTEREST INCOME INTEREST EXPENSE: Deposits Advances from Federal Home Loan Bank TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Total other-than temporary impairment losses ) ) ) Portion of impairment losses recognized in othercomprehensive loss ) Net impairment losses recognized in earnings ) ) ) Service charges and other Gain on sale of premises and equipment - Gain on sale of securities 96 90 Impairments ofequity securities - - ) Gain on sale of loans 95 25 13 Other income TOTAL NON-INTEREST INCOME NON-INTEREST EXPENSE: Compensation and employee benefits Occupancy, equipment and data processing expense Marketing and professional fees Deposit insurance premiums Louisiana shares tax Other operating expenses TOTAL NON-INTEREST EXPENSE INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME $ $ $ BASIC INCOME PER COMMON SHARE $ $ $ DILUTED INCOME PER COMMON SHARE $ $ $ DIVIDENDS PER SHARE $ $ $ 23 TECHE HOLDING COMPANY AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Years Ended September 30, 2012, 2011 and 2010 Net income $ $ $ Gross change in unrealized loss on securities held-to-maturity with OTTI, net of tax of$12, $182, and$220, respectively Less reclassification for OTTI losses on held- to-maturity included in net income, net of tax of $12, $97 and $60, respectively 23 Previously recorded non-credit OTTI loss reclassed and recognized as a loss in the statement of income, net of tax of $33, $0 and $0, respectively 60 - - Reduction in previously recorded non-credit OTTI for Securities sold or fully settled net of tax of $157, $0 and $0, respectively - Gross change in unrealized gain (loss) on securities available-for-sale, net of tax of$92, $355, and $90, respectively Less reclassification for gain on sale of available-for-sale securities included in net income, net of tax of $58, $33, and $31, respectively Less reclassification for OTTI losses on sale of available-for-sale securities included in net income, net of tax of $0, $0 and $18, respectively - - 35 Other comprehensive income (loss) Comprehensive income $ $ $ 24 TECHE HOLDING COMPANY AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Years Ended September 30, 2012 2011 and 2010 Additional Accumulated other Common Paid-in Retained Unearned Treasury Comprehensive stock Capital earnings compensation stock Income (loss) Total (Dollars in thousands, except per share amounts) BALANCE -September 30, 2009 $
